--------------------------------------------------------------------------------


Exhibit 10.1
Ansell Capital Corp.
3rd Floor, Bellevue Centre
235-15th Street
West Vancouver, BC
V7T 2X1




October 12, 2010




CONFIDENTIAL


Eagle Trail Properties Inc.
1140 Rose Street, Regina
Saskatchewan
S4R 1Z6


Guinness Exploration, Inc.
P.O. Box 1910- Level 7, Anzac House
181 Willis Street
Wellington, New Zealand 6140


Dear Sirs:


Re:  Mt. Nansen Property, Whitehorse Mining District, Yukon Territory
Earn-In and Acquisition Agreement

--------------------------------------------------------------------------------

This Letter of Intent will form the basis for and set out the terms and
conditions pursuant to which Ansell Capital Corp. (“Ansell”) will receive the
right to acquire from Eagle Trail Properties Inc. or its shareholders and
designees in a tax structure that remains to be established (“Eagle Trail”)  and
Guinness Exploration, Inc. (“Guinness”) up to an 85% undivided interest in and
to the Mt. Nansen Property (the “Property”) as herein more
particularly  described in Schedule “A” in staged increments.
 
Background
 
Eagle Trail acquired a 100% interest in and to the Property from
PricewaterhouseCoopers Inc. on July 16, 2007 and November 21, 2008 pursuant to a
sale sanctioned by the Supreme Court of the Yukon Territory (Whitehorse registry
action # 04-A0004) for and in consideration of the total sum of $3,200,000,
which amount has been paid.
 
Eagle Trail entered into two separate agreements dated November 19, 2009 with
Guinness pursuant to which Guinness received the right to purchase under the
first agreement (the “Purchase Agreement”) a 65% undivided interest in and to
the Property and under a second agreement incorporated in the Purchase Agreement
(the “Exploration Agreement”) the right to earn the remaining 35% interest in
and to the Property subject to a 3% net smelter royalty reserved by Eagle Trail.
 
By virtue of a modification agreement entered into between Eagle Trail and
Guinness, Eagle Trail and Guinness as parties to this Letter of Intent entered
into an arrangement pursuant to which Guinness is now deemed to be the holder of
a 49% undivided interest in and to the Property and Eagle Trail is deemed to be
holder of 51% interest in and to the Property.




 
 

--------------------------------------------------------------------------------

 


Ansell has approached Eagle Trail and Guinness and made an offer to acquire up
to an 85% undivided interest in and to the Property (subject to the 3% net
smelter return royalty burden due and payable to  Eagle Trail) which offer Eagle
Trail and Guinness have conditionally agreed to accept as evidenced by this
Letter of Intent.


Terms


The following are the terms agreed to between the Parties:
 
 
1.
Subject to fulfilment of conditions set out in Paragraph 22, Eagle Trail and
Guinness agree to grant to Ansell the right to acquire a 49% undivided interest
in and  to the Property for and in consideration of the following:

 
a)      
12,000,000 Units of Ansell to be issued to Eagle Trail at a deemed price of
$0.20 per Unit on the Effective Date;

 
b)      
$500,000 to be paid to Eagle Trail on the Effective Date;

 
c)      
$500,000 to be paid to Eagle Trail fourteen months following the Effective Date;
and

 
d)      
Ansell spending the aggregate sum of $5,000,000 in Expenditures on the Property
on or before the expiry of three years from the Effective Date (of which no less
than $2,000,000 shall be spent in the first year following the Effective Date).



 
2.
The Units to be issued to Eagle Trail under Paragraph 1(a) above shall each
consist of one common share of Ansell and 0.67 share purchase warrants with one
full warrant being exercisable to purchase one additional common share of Ansell
at a price of $0.35 for a period of 2 years following the Effective Date.



 
3.
On the date Ansell has issued the Units, paid the sums and spent the amounts
required to be spent under Paragraph 1 Ansell shall have earned a 49% undivided
interest in and to the Property.



 
4.
Eagle Trail and Guinness further grant to Ansell a right to acquire an
additional 36% undivided interest in and to the Property (being 18% from each of
Eagle Trail and Guinness) by:

 
a)      
commissioning the preparation and delivery of a bankable feasibility study on
the Property; and

 
b)      
placing the Property in commercial production.

 
 
5.
The additional interest referred to in section 4 shall be earned in accordance
with this section on the date Ansell has:

 
a)      
obtained and delivered to Eagle Trail and Guinness a bankable feasibility study,
Ansell shall have earned  and additional 26% undivided interest in and to the
Property; and

 
b)      
placed the Property in commercial production, Ansell shall have earned an
additional 10% undivided interest in and to the Property.



 
6.
Regardless of the interest earned by Ansell, the parties mutually agree that the
15% interest otherwise collectively reserved by Eagle Trail and Guinness and not
made available for acquisition by Ansell (the “Reserved Interest”) shall be a
carried non cost participating interest through to commercial production.  On
the commencement of commercial production Ansell or Ansell, Eagle Trail and
Guinness as the case may be shall be entitled to recover the full amount

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
of the direct cost attributable to the Reserved Interest as they relate to any
bankable debt required to take the Property into commercial production, the cost
of constructing production facilities to take the Property into commercial
production and all direct operating costs associated with placing the Property
in commercial production before the holders of the Reserved Interest are
entitled to receive a distribution from net profits derived from operating the
Property as a mine.

 
 
7.
Ansell shall be the operator of the Property and sums required to be spent where
reference is made to “Expenditures”, shall mean all expenses, obligations and
liabilities of whatever kind or nature spent or incurred directly or indirectly
by Ansell  from the Effective Date in connection with the exploration,
development and mining of the Property; moneys expended toward assaying and
metallurgical testing and engineering, environmental studies, data preparation
and analysis; costs of acquiring research materials, reports and data; costs of
paying the fees, wages, salaries, traveling expenses, and fringe benefits
(whether or not required by law) of all persons engaged directly in work with
respect to and for the benefit of the Property  and in paying for the food,
lodging and other reasonable needs of such persons plus a fee equal to 10% of
the amounts so expended as an operator’s fee but the term Expenditures shall
specifically exclude general managerial costs, the costs of investor relation
activities and other general and administrative costs of Ansell.



 
8.
Following acceptance of this Letter of Intent the parties agree to negotiate in
good faith and settle the terms and conditions of a definitive agreement (the
“Definitive Agreement”) which shall contain definitions of terms used in this
Letter of Intent and terms and conditions customarily contained in such
agreements for mining industry commercial transactions of a similar nature and
size.  The Definitive Agreement shall contain provisions pursuant to which
Ansell will assume, defend, indemnify and hold Eagle Trail and Guinness harmless
from and against all obligations and liabilities associated with the Property as
of an after the date of this Letter of Intent.

 
 
9.
On the Effective Date the parties will form a “Project Management Committee”
consisting of 4 persons to work in concert for the purpose of overseeing the
Expenditures which will be incurred on the Property as provided for under
Paragraph 1(d) with the parties appointed to the Project Management Committee
having the right to:



a)      
enter upon the Property;

 
b)      
have exclusive and quiet possession of the Property;

 
c)      
do such prospecting, exploration, development mining work as Ansell in its sole
discretion may consider advisable and including without limitation the removal
of ores, minerals and metals from the Property but only for the purpose of
testing; and

 
d)      
bring upon and erect on the Property such equipment as Ansell may consider
advisable to undertake work on the Property.

 
 
The Project Management Committee shall consist of appointees of each of Ansell,
Guinness and Eagle Trail with Ansell having the right to appoint two members to
the Project Management Committee and each of Eagle Trail and Guinness having the
right to appoint one member.



 
10.
In the event Ansell elects to abandon or discontinue any portion of its rights
under this Letter of Intent and the Definitive Agreement contemplated hereunder
after acquiring a minimum 49% and less than an 85% undivided interest in and to
the Property, Ansell, Guinness and Eagle Trail agree to associate themselves in
a joint venture (the ”Joint Venture”) for the purpose of:

 
 
 
3

--------------------------------------------------------------------------------

 

 
a)      
acquiring any mineral interests and equipment not yet acquired,

 
b)      
exploring for and developing ores, minerals and other products from the Property
including opening, developing and operating mines on the Property,

 
c)      
processing (including beneficiating, leaching, concentrating, smelting, refining
or otherwise treating) ores, minerals or other products mined or produced from
the Property,

 
d)      
designing, engineering, constructing and operating production facilities to mine
and remove ores, minerals or other products from the Property, and processing
ores, minerals or other products mined or produced from the Property,

 
e)      
marketing, selling and delivering products derived from activities undertaken on
the Property,

 
f)      
performing any other operation or activity necessary, appropriate or incidental
to any of the foregoing, and

 
g)      
selling interests in all or part of the Property to third parties as may be
approved unanimously by both parties.



 
11.
At the commencement of the Joint Venture, Ansell shall have a “Venture Share”
equal to the interest acquired pursuant to paragraphs 3 or 5  and Eagle Trail
and Guinness shall have the remaining Venture Shares in proportion to their
respective interests in and to the Property.



 
12.
Each of the Participants shall contribute its pro rata portion of Venture Costs
as determined by its Venture Share from time to time.  "Venture Costs" shall
include all costs, expenses, liabilities, charges and property payments incurred
or accrued on or off the Property within the scope of the Venture including the
payment of royalties and performance deposits, determined in accordance with the
generally accepted accounting principles consistently applied by excluding all
administrative general costs of each Participant.



 
13.
The holder of the majority interest in the Joint Venture shall be appointed the
operator (the “Operator”) of the Joint Venture.  Subject to section 16 below,
the Operator shall have the sole right and responsibility to supervise and
manage the exploration and the development of the Property and the engineering,
design and construction of production facilities, and to supervise, manage and
conduct activities of the Joint Venture on behalf of the Participants and for
this purpose to organize and employ such operating and holding companies as the
Operator may deem appropriate.



 
14.
A committee (the "Management Committee") will be formed on the commencement of
the Joint Venture composed of two representatives from the holder of the
majority interest in the Joint Venture and one from each of the minority
interests and such Committee shall make decisions on those matters specified
below.  Action by the Management Committee shall be taken on a majority vote of
the members of the Management Committee, each member being entitled to one vote
for each one percent Venture Share held by the applicable Participant.  Approval
of the Management Committee shall be required for the following:



a)      
any work program and corresponding budget ("Approved Program and Budget"),
or  the making of any material revision to any Approved Program and Budget,

 
b)      
material revision of any recommendations contained in any engineering report,

 
 
4

--------------------------------------------------------------------------------

 
 
 
c)      
material revision of any construction program,

 
d)      
any debt incurred on behalf of the Joint Venture, as obligor, to either
Participant, the Operator or their affiliates, in any amount, or to any other
person in an amount in excess of $100,000 outstanding at any one time, and any
guarantee, directly or indirectly, by the Joint Venture of any obligations or
undertaking of any other person,

 
e)      
any suspension or substantial curtailment of Joint Venture activities after
production facilities are deemed to be completed, except by reason of force
majeure,

 
f)      
any settlement of any suit or claim involving the Joint Venture for an amount in
excess of $100,000, and

 
g)      
any mutually agreed fee customarily paid to the Operator for acting as Operator.



 
15.
If mutually agreed, the Participants will operate the Joint Venture through a
joint venture company to be formed under the laws of the Province of British
Columbia or the Yukon Territory and the parties agree that the provisions of
this Letter of Intent as embodied in the Definitive Agreement shall apply with
any necessary changes as indicative of an agreement between shareholders of the
joint venture company.  Specifically, the rights and obligations of the
Management Committee shall be performed by the Board of Directors of the Joint
Venture Company.



 
16.
The Venture Costs shall be paid out of contributions by the Participants and
such contributions shall be allocated and charged to the accounts of the
Participants in accordance with their respective Venture Shares as adjusted for
the 15% carried interest reserved by Eagle Trail and Guinness as defined under
Paragraph 6.



 
17.
Profits and losses of the Joint Venture shall be shared by the Participants in
proportion to their respective Venture Shares excepting always for distributions
required to be made on the 15%  Reserved Interest as set out in Paragraph
6.  Should a Participant’s Venture Share excluding the Reserved Interest  be
diluted by reason of failure to contribute its share of Venture Costs to less
than a 10% Venture Share, such Participant’s interest in the Joint Venture will
be deemed to terminate and convert into a 1.0% net smelter return royalty
interest, and the Joint Venture will thereupon cease.



 
18.
The Participants agree to establish an “Area of Interest” being any part of the
lands lying within two kilometers of the external perimeter of the Property, or
being subject to an agreement that is, part of the Property and any interest in
any lands in the Area of Interest not held by either of the Participants on the
date of this Letter of Intent and acquired by or on behalf of any of the
Participants thereafter shall be deemed to have been acquired on behalf of all
Participants and form part of the Joint Venture and shall be subject to this
Letter of Intent, provided that if a Joint Venture has then been formed, the
Management Committee agrees to cause the Joint Venture to acquire the same for
cost from the Participant holding an interest therein.  Specifically the rights
and option of Eagle Trail and Guinness to the Dome 12:73698 claim shall become
part of the area of interest and included as part of the Property.  The Area of
Interest will however exclude any properties, leases, claims or other interests
acquired by Eagle Trail from Aurchem Exploration, a private BC company with whom
Eagle Trail has been in discussions on various Yukon claims over the past 18
months, which is greater specificity will be set out in a schedule to be
attached to the Definitive Agreement



 
19.
All data, reports, records and other information relating to this Letter of
Intent and Definitive Agreement and the parties activities hereunder  as members
of the Project Management Committee,  the Management Committee or Participants
hereunder shall be treated by the parties as confidential, and, while this
Letter of Intent or the Definitive Agreement is in effect, neither Party shall,
without the prior approval of the other Party, disclose to any other entity


 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
any information concerning the results of exploration operations hereunder or
issue any press release concerning this Letter of Intent or its performance,
except as such disclosure may be deemed by a Party to be mandatory as a matter
of law or regulations issued pursuant thereto.

 
 
20.
Ansell represents, warrants and covenants to and in favour of Eagle Trail and
acknowledges that Eagle Trail and Guinness are relying upon such representations
and warranties in connection with the Definitive Agreement and entering into
this Letter of Intent, that:

 
  a)      
Ansell has been duly incorporated and organized, and is validly existing as
a  corporation, under the Business Corporations Act (British Columbia) and has
full corporate power and authority to own its assets and conduct its businesses
as now owned and conducted;

 
  b)      
to the knowledge of Ansell, Ansell has all requisite corporate power and
authority to enter into this Letter of Intent and all documents to be delivered
pursuant hereto, including the Definitive Agreement and, subject to the terms
hereof, to perform its obligations hereunder and thereunder; and

 
  c)      
to the knowledge of Ansell, there are no claims, actions, suits, judgments,
litigation or proceedings pending against or affecting Ansell which will, or
which may prevent the completion of the Definitive Agreement, and Ansell is not
aware of any existing ground on which any such claim, action, suit, judgment,
litigation or proceeding might be commenced;



 
21.
Eagle Trail and Guinness severally represent, warrant and covenant to and in
favour of Ansell and acknowledges that Ansell is relying upon such
representations and warranties in connection with the Definitive Agreement and
entering into this Letter of Intent, that:



a)      
each has been duly incorporated and organized, and is validly existing as a
corporation, under the applicable Corporate legislation of their jurisdiction of
incorporation and has full corporate power and authority to own its assets and
conduct its business as now owned and conducted, including activities with
respect to the Property;

 
b)      
each is duly qualified to carry on business, and is in good standing, in the
Yukon Territory where the nature of its activities makes such qualification
necessary;

 
c)      
each has all requisite corporate power and authority to enter into this Letter
of Intent and all documents to be delivered pursuant hereto, including the
Definitive Agreement and, subject to the terms hereof, to perform its
obligations hereunder and thereunder;

 
d)      
the Property is in good standing in all respects and held by Eagle Trail free of
all liens, charges and encumbrances save and except for the 3% net smelter
return Royalty reserved by Eagle Trail of which 1% can be purchased by Ansell or
the Joint Venture on or before the expiry of 30 days after Ansell has acquired
no less than a 75% undivided interest in and to the Property for $1,500,000; and

 
e)      
Neither Eagle Trail nor Guinness will breach any other agreement or arrangement
by entering into or performing its obligations under this Letter of Intent.

 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
22.
The terms of this Letter of Intent are subject to the following:



  a)      
Ansell shall have received a technical report in compliance with Canadian
Securities Administrators National Instrument 43-101, Standards of Disclosure
for Mineral Projects, on the Property (the “Technical Report”), satisfactory to
the TSXV and the TSXV having accepted the Technical Report.

 
  b)      
the proposed terms of this Letter of Intent and the Definitive Agreement being
accepted for filing by the TSXV on or before February 1, 2011;



   c)      
Ansell shall have completed its due diligence inquiries to its satisfaction on
or before October 22, 2010;



  d)      
each of the Boards of Ansell, Eagle Trail and Guinness approving the terms of
this Letter of Intent and the formal Definitive Agreement  provided for herein
on or before November 15, 2010; and



  e)      
applicable securities exemptions being available for the issuance of the share
consideration required to be issued to Guinness.



The date on which the last of the conditions set out in this paragraph is
fulfilled shall for the purpose of this agreement be defined as the “Effective
Date”.


 
23.
Eagle Trail and Guinness shall immediately cease and cause to be terminated all
existing discussions and negotiations (including, without limitation, through
any advisors or other parties on its behalf), if any, with any parties conducted
before the date of this Letter of Intent with respect to any Business Proposal
(as defined hereafter) and shall immediately request the return or destruction
of all Confidential Information provided to any third parties relating to a
Business Proposal and shall use all reasonable commercial efforts to ensure that
such requests are honoured.

 
 
24.
Neither Ansell, Eagle Trail or Guinness shall, directly or indirectly (and will
ensure that none of its subsidiaries, if any, shall directly or indirectly),
through any officer, director, employee, representative or agent of such company
or any of its subsidiaries: (i) solicit, initiate or encourage any transaction
or transactions in respect of the Property (including any part of Guinness’s
interest thereunder) or the Property (any of the foregoing inquiries or
proposals being referred to herein as an “Business Proposal”); or (ii) provide
any Confidential Information to, participate in any discussions or negotiations
relating to any such transactions with, or otherwise cooperate with or assist or
participate in any effort to take such action by, any corporation, person or
other entity or group prior to the termination of this Letter of Intent as
provided in section 27 herein.

 
 
25.
The parties agree that all third party costs and expenses incurred by the
parties in connection with the matters and the Definitive Agreement contemplated
hereby, including without limitation, all legal, accounting, tax, and financial
advisory fees, shall be borne by the party that incurs the same.

 
 
26.
Ansell, Eagle Trail and Guinness shall each use their reasonable best efforts to
ensure that the transactions contemplated in this Letter of Intent receive all
required regulatory, TSXV, third party consents, and shareholder approvals where
required.

 
 
27.
In the event Ansell defaults in any of its obligations set out in this Letter of
Intent or the Definitive Agreement as provided for herein either Eagle Trail or
Guinness shall give written notice to Ansell specifying the default and Ansell

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 
 
shall not loose any rights granted under this Letter of Intent or the Definitive
Agreement, unless within 10 days after giving of notice of default by either
Eagle Trail or Guinness, Ansell  has failed to take reasonable steps to cure the
default by the appropriate performance and if Ansell fails to take reasonable
steps to cure any such default, Eagle Trail and Guinness as the case may be
shall be entitled to seek any remedy it may have on account of such default.  If
Ansell does not make the payments provided in sections 1 (a),(b) and (c), Eagle
Trail shall give written notice to Ansell specifying the default and Ansell
shall not lose any rights granted under this Agreement if within 10 days after
the receipt of such notice from Eagle Trail, Ansell remedies the default in
full.

 
 
28.
The mutual obligations set forth herein shall terminate in the event that:

 
a)      
the Definitive Agreement as contemplated hereby has not been entered into on or
before November 15, 2010 or such later date as may be mutually agreed to by the
parties, acting reasonably;

 
b)      
Ansell is not satisfied with the results of its due diligence review on or
before October 22, 2010; or

 
c)      
the conditions of either party contained herein are not satisfied or waived in
writing by the party entitled to the benefit of such condition.

 
 
29.
The parties acknowledge that this transaction is being entered into as a result
of a third party introduction giving rise to the need for payment of a finder’s
fee to be calculated in accordance with a formula normally accepted by the TSX
Venture Exchange for transactions of this nature and that the finder’s fee shall
be paid by Ansell.

 
 
30.
Any notice, direction or other instrument required or permitted to be given by
any party under this Letter of Intent will be in writing and will be
sufficiently given if delivered personally or by courier, or transmitted by
facsimile during the transmission of which no indication or failure of receipt
is communicated to the sender:

 
To Ansell at:
3rd Floor, Bellevue Centre
235-15th Street
West Vancouver, BC, V7T 2X1
Attention: Jevin Werbes, President
 
To Guinness:
1312 North Monroe Street
Spokane, Washington 99201
Attention: Alastair Brown
 
To Eagle Trail:
1140 Rose Street, Regina
Saskatchewan
S4R 1Z6
Attention: Mr. Curtis Sim




 
8

--------------------------------------------------------------------------------

 

 
 
31.
This Letter of Intent will be governed by and construed in accordance with the
laws of the Province of British Columbia and the federal laws of Canada
applicable in British Columbia and the parties hereto irrevocably hereby attorn
to the jurisdiction of the courts of British Columbia and all courts competent
to hear appeals therefrom;



 
32.
The parties hereto agree that this Letter of Intent constitutes the entire
agreement and understanding between them with respect to the subject matter
hereof and supersedes any prior agreement, representation or understanding with
respect thereto;

 
 
33.
Unless expressed to the contrary herein, all monetary figures are in Canadian
Dollars ($).

 
 
34.
Time shall be of the essence in this Letter of Intent and in the Definitive
Agreement.

 
 
35.
Neither party may transfer or assign its rights or obligations hereunder without
the prior written consent of the other party.

 
 
36.
This Letter of Intent may be signed in two or more counterparts, any one of
which need not contain the signature of more than one party, but all such
counterparts taken together will constitute one and the same agreement.

 


 
REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK
 


 


 


 
 
 
 
 
 


 

 
9

--------------------------------------------------------------------------------

 

 
If the foregoing accurately sets forth your understanding, please so indicate by
executing and returning a copy of this letter to Ansell by courier or facsimile
on or before 5:00 p.m. (Vancouver time) October 12, 2010.
 
Yours very truly,
 
ANSELL CAPITAL CORP.
 


Per:    /s/ Jevin Werbes
 
JEVIN WERBES

 
President



 
ACKNOWLEDGED AND AGREED TO BY EAGLE TRAIL PROPERTIES INC.  THIS 12TH DAY OF
OCTOBER, 2010.
 


EAGLE TRAIL PROPERTIES INC.
 


Per:    /s/ Curtis Sim
 
CURTIS SIM





ACKNOWLEDGED AND AGREED TO BY GUINNESS EXPLORATION, INC. THIS 12TH DAY OF
OCTOBER, 2010.
 


GUINNESS EXPLORATION, INC.
 


Per:   /s/ Alastair Brown
 
ALASTAIR BROWN





 
 
 
 

 

 
10

--------------------------------------------------------------------------------

 

 
SCHEDULE “A”
SCHEDULE OF CLAIMS


Schedule A - Page 1of 4
No.
 
Claim
Registered Claim
Owner
Grant Number
Expiry Date
Area (Ha)
Comments
1
ROSE
Nantawa Resources Inc.
04241
09/10/2019
20.42
Lease
2
GOLDEN EAGLE
Nantawa Resources Inc.
04278
09/10/2019
20.96
Lease
3
WAR EAGLE
Nantawa Resources Inc.
04279
09/10/2019
20.77
Lease
4
SHAMROCK
Nantawa Resources Inc.
04354
09/10/2019
20.73
Lease
5
SPOT
Nantawa Resources Inc.
04361
09/10/2019
19.92
Lease
6
ARLEP
Nantawa Resources Inc.
04368
09/10/2019
14.48
Lease
7
PHYLLIS
Nantawa Resources Inc.
04369
09/10/2019
20.26
Lease
8
RUB
Nantawa Resources Inc.
55633
09/10/2019
1.84
Lease
9
PUB
Nantawa Resources Inc.
55663
09/10/2019
1.93
Lease
10
SUN DOG
Nantawa Resources Inc.
55665
09/10/2019
3.20
Lease
11
CUB
Nantawa Resources Inc.
55666
09/10/2019
1.29
Lease
12
JAM
Nantawa Resources Inc.
55890
09/10/2019
11.64
Lease
13
PAM
Nantawa Resources Inc.
55892
09/10/2019
2.64
Lease
14
DOME 1
Nantawa Resources Inc.
73537
06/02/2014
15.10
-
15
DOME 2
Nantawa Resources Inc.
73538
06/02/2014
15.51
-
16
DOME 3
Nantawa Resources Inc.
73539
06/02/2014
17.29
-
17
DOME 4
Nantawa Resources Inc.
73540
06/02/2014
17.98
-
18
DOME 6
Nantawa Resources Inc.
73542
06/02/2014
17.32
-
19
DOME 7
Nantawa Resources Inc.
73543
06/02/2014
25.34
-
20
DOME 8
Nantawa Resources Inc.
73694
06/02/2014
12.47
-
21
DOME 14
Nantawa Resources Inc.
73700
06/02/2014
21.07
-
22
DOME 16
Nantawa Resources Inc.
73702
06/02/2014
20.61
-
23
DOME 17
Nantawa Resources Inc.
73703
06/02/2014
18.41
-
24
DOME 18
Nantawa Resources Inc.
73704
06/02/2014
18.56
-
25
DOME 19
Nantawa Resources Inc.
73705
06/02/2014
16.73
-
26
DOME 20
Nantawa Resources Inc.
73706
06/02/2014
13.42
-
27
JOANNE 1
Nantawa Resources Inc.
74283
06/02/2014
19.79
-
28
JOANNE 2
Nantawa Resources Inc.
74284
06/02/2014
19.51
-
29
JOANNE 3
Nantawa Resources Inc.
74285
06/02/2014
20.36
-
30
JOANNE 4
Nantawa Resources Inc.
74286
06/02/2014
14.78
-
31
JOANNE 5
Nantawa Resources Inc.
74287
06/02/2014
19.83
-
32
JOANNE 6
Nantawa Resources Inc.
74288
06/02/2014
19.69
-
33
DOME 25
Nantawa Resources Inc.
77746
06/02/2014
15.19
-
34
DOME 26
Nantawa Resources Inc.
77747
06/02/2014
22.54
-
35
DOME 27
Nantawa Resources Inc.
77748
06/02/2014
20.32
-
36
DOME 28
Nantawa Resources Inc.
77749
06/02/2014
21.74
-
37
DOME 33
Nantawa Resources Inc.
77754
06/02/2014
25.50
-
38
DOME 34
Nantawa Resources Inc.
77755
06/02/2014
23.29
-
39
DOME 35
Nantawa Resources Inc.
77756
06/02/2014
22.39
-
40
DOME 36
Nantawa Resources Inc.
77757
06/02/2014
23.97
-

 

 
 
11

--------------------------------------------------------------------------------

 

 
Schedule A - Page 2 of 4
No.
 
Claim
Registered Claim
Owner
Grant Number
Expiry Date
Area (Ha)
Comments
41
DOME 37
Nantawa Resources Inc.
77758
06/02/2014
14.23
-
42
DOME 38
Nantawa Resources Inc.
77759
06/02/2014
18.48
-
43
DOME 39
Nantawa Resources Inc.
77760
06/02/2014
14.95
-
44
DOME 40
Nantawa Resources Inc.
77761
06/02/2014
20.51
-
45
DOME 41
Nantawa Resources Inc.
77762
06/02/2014
20.76
-
46
DOME 42
Nantawa Resources Inc.
77763
06/02/2014
19.93
-
47
DOME 43
Nantawa Resources Inc.
77764
06/02/2014
20.47
-
48
DOME 49
Nantawa Resources Inc.
77770
06/02/2014
8.18
-
49
DOME 50
Nantawa Resources Inc.
77771
06/02/2014
18.83
-
50
DOME 51
Nantawa Resources Inc.
77772
06/02/2014
19.05
-
51
DOME 52
Nantawa Resources Inc.
77773
06/02/2014
21.85
-
52
DOME 53
Nantawa Resources Inc.
77774
06/02/2014
22.80
-
53
DOME 54
Nantawa Resources Inc.
77775
06/02/2014
14.69
-
54
DOME 55
Nantawa Resources Inc.
77776
06/02/2014
13.09
-
55
DOME 56
Nantawa Resources Inc.
77777
06/02/2014
13.35
-
56
DOME 57
Nantawa Resources Inc.
77778
06/02/2014
20.47
-
57
DOME 58
Nantawa Resources Inc.
77779
06/02/2014
19.41
-
58
DOME 60
Nantawa Resources Inc.
77781
06/02/2014
20.06
-
59
DOME 61
Nantawa Resources Inc.
77782
06/02/2014
18.91
-
60
DOME 63
Nantawa Resources Inc.
77784
06/02/2014
22.51
-
61
DOME 64
Nantawa Resources Inc.
77785
06/02/2014
22.88
-
62
DOME 65
Nantawa Resources Inc.
77786
06/02/2014
20.66
-
63
DOME 66
Nantawa Resources Inc.
77787
06/02/2014
21.18
-
64
DOME 78
Nantawa Resources Inc.
81842
06/02/2014
25.41
-
65
DOME 79
Nantawa Resources Inc.
81843
06/02/2014
24.10
-
66
DOME 80
Nantawa Resources Inc.
81844
06/02/2014
24.20
-
67
DOME 81
Nantawa Resources Inc.
81845
06/02/2014
22.52
-
68
DOME 82
Nantawa Resources Inc.
81846
06/02/2014
23.26
-
69
DOME 83
Nantawa Resources Inc.
81847
06/02/2014
18.72
-
70
DOME 84
Nantawa Resources Inc.
81848
06/02/2014
19.37
-
71
DOME 86
Nantawa Resources Inc.
81850
06/02/2014
20.76
-
72
HIW 9
Nantawa Resources Inc.
YA23835
06/02/2014
19.44
-
73
HIW 10
Nantawa Resources Inc.
YA23836
06/02/2014
20.83
Fractions
74
HIW 11
Nantawa Resources Inc.
YA23837
06/02/2014
21.55
Fractions
75
HIW 12
Nantawa Resources Inc.
YA23838
06/02/2014
19.93
Fractions
76
HIW 13
Nantawa Resources Inc.
YA23839
06/02/2014
20.72
-
77
HIW 14
Nantawa Resources Inc.
YA23840
06/02/2014
19.55
-
78
HIW 15
Nantawa Resources Inc.
YA23841
06/02/2014
20.15
-
79
HIW 16
Nantawa Resources Inc.
YA23842
06/02/2014
19.86
-
80
HIW 17
Nantawa Resources Inc.
YA23843
06/02/2014
19.92
-
81
HIW 1
Nantawa Resources Inc.
YA24813
06/02/2014
4.74
Fractions
82
HIW 2
Nantawa Resources Inc.
YA24814
06/02/2014
5.15
Fractions

 

 
 
12

--------------------------------------------------------------------------------

 

 
Schedule A - Page 3 of 4
No.
 
Claim
Registered Claim
Owner
Grant Number
Expiry Date
Area (Ha)
Comments
83
HIW 7
Nantawa Resources Inc.
YA24819
06/02/2014
3.01
Fractions
84
DD 1
Nantawa Resources Inc.
YA59596
06/02/2014
20.62
-
85
DD 2
Nantawa Resources Inc.
YA59597
06/02/2014
22.35
-
86
DD 15
Nantawa Resources Inc.
YA59610
06/02/2014
19.20
-
87
DD 16
Nantawa Resources Inc.
YA59611
06/02/2014
19.21
-
88
DD 17
Nantawa Resources Inc.
YA59612
06/02/2014
19.37
-
89
DD 18
Nantawa Resources Inc.
YA59613
06/02/2014
19.85
-
90
DD 19
Nantawa Resources Inc.
YA59614
06/02/2014
20.17
-
91
DD 20
Nantawa Resources Inc.
YA59615
06/02/2014
19.90
-
92
DD 21
Nantawa Resources Inc.
YA59616
06/02/2014
19.64
-
93
DD 22
Nantawa Resources Inc.
YA59617
06/02/2014
19.17
-
94
DD 23
Nantawa Resources Inc.
YA59618
06/02/2014
18.69
-
95
DD 24
Nantawa Resources Inc.
YA59619
06/02/2014
18.30
-
96
DD 25
Nantawa Resources Inc.
YA59620
06/02/2014
18.18
-
97
DD 26
Nantawa Resources Inc.
YA59621
06/02/2014
17.65
-
98
DD 27
Nantawa Resources Inc.
YA59622
06/02/2014
19.49
-
99
DD 28
Nantawa Resources Inc.
YA59623
06/02/2014
18.71
-
100
TBR 1
Nantawa Resources Inc.
YA86690
06/02/2014
8.92
-
101
TBR 2
Nantawa Resources Inc.
YA86691
06/02/2014
20.16
-
102
TBR 3
Nantawa Resources Inc.
YA86692
06/02/2014
20.03
-
103
TBR 4
Nantawa Resources Inc.
YA86693
06/02/2014
20.84
-
104
TBR 5
Nantawa Resources Inc.
YA86694
06/02/2014
18.34
-
105
TBR 6
Nantawa Resources Inc.
YA86695
06/02/2014
20.92
-
106
TBR 7
Nantawa Resources Inc.
YA86696
06/02/2014
15.96
-
107
TBR 8
Nantawa Resources Inc.
YA86697
06/02/2014
21.79
-
108
ONT 38
Nantawa Resources Inc.
YA87204
06/02/2014
20.26
-
109
ONT 40
Nantawa Resources Inc.
YA87206
06/02/2014
18.34
-
110
ONT 42
Nantawa Resources Inc.
YA87208
06/02/2014
5.73
-
111
EEK 1
Nantawa Resources Inc.
YA87210
06/02/2014
21.07
-
112
EEK 2
Nantawa Resources Inc.
YA87211
06/02/2014
20.08
-
113
EEK 3
Nantawa Resources Inc.
YA87212
06/02/2014
20.70
-
114
EEK 4
Nantawa Resources Inc.
YA87213
06/02/2014
20.68
-
115
EEK 5
Nantawa Resources Inc.
YA87214
06/02/2014
20.80
-
116
EEK 6
Nantawa Resources Inc.
YA87215
06/02/2014
19.58
-
117
EEK 7
Nantawa Resources Inc.
YA87216
06/02/2014
19.97
-
118
EEK 8
Nantawa Resources Inc.
YA87217
06/02/2014
21.91
-
119
EEK 9
Nantawa Resources Inc.
YA87218
06/02/2014
22.64
-
120
EEK 14
Nantawa Resources Inc.
YA87223
06/02/2014
21.36
-
121
EEK 15
Nantawa Resources Inc.
YA87224
06/02/2014
21.22
-
122
EEK 16
Nantawa Resources Inc.
YA87225
06/02/2014
21.76
-
123
EEK 17
Nantawa Resources Inc.
YA87226
06/02/2014
20.01
-
124
EEK 18
Nantawa Resources Inc.
YA87227
06/02/2014
20.74
-


 
 
13

--------------------------------------------------------------------------------

 

 
Schedule A - Page 4 of 4
No.
 
Claim
Registered Claim
Owner
Grant Number
Expiry Date
Area (Ha)
Comments
125
ONT 44
Nantawa Resources Inc.
YA92655
06/02/2014
16.80
-
126
ONT 45
Nantawa Resources Inc.
YA92656
06/02/2014
12.91
-
127
ONT 46
Nantawa Resources Inc.
YA92657
06/02/2014
18.48
-
128
ONT 47
Nantawa Resources Inc.
YA92658
06/02/2014
14.41
-
 
Total
     
2,336,14
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 



 
14

--------------------------------------------------------------------------------

 
